         Case: 1:19-cv-01033 Document #: 1 Filed: 02/14/19 Page 1 of 7 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                              )
                                                        )
              Plaintiff,                                )   Case No. 1:19-cv-1033
                                                        )
              v.                                        )
                                                        )
 DWAINE SCHAAL a/k/a Dwaine A. Schaal;                  )
 TERRY A. SCHAAL;                                       )
 and MCHENRY COUNTY, ILLINOIS,                          )
                                                        )
              Defendants.                               )

                                             COMPLAINT

         Plaintiff United States of America, pursuant to 26 U.S.C. §§ 7401, 7402, and 7403, with

the authorization of a delegate of the Secretary of the Treasury and at the direction of a delegate

of the Attorney General, brings this civil action to reduce to judgment certain unpaid federal tax

liabilities of Defendant Dwaine Schaal and to enforce federal tax liens on Dwaine Schaal’s

interest in a certain parcel of real property. In support of this action, the United States alleges, as

follows:

                                   Jurisdiction, Venue, and Parties

         1.        Jurisdiction over this action is conferred upon this Court under 28 U.S.C.

§§ 1331, 1340, and 1345, and 26 U.S.C. §§ 7402 and 7403.

         2.        Defendant Dwaine Schaal, also known as Dwaine A. Schaal, resides in Island

Park, Illinois, which is within the jurisdiction of this Court.

         3.        Defendant Terry A. Schaal is named as a defendant in this case because she has,

or may claim, an interest in the real property on which the United States seeks to enforce its

liens.

                                                    1
        Case: 1:19-cv-01033 Document #: 1 Filed: 02/14/19 Page 2 of 7 PageID #:2



        4.     Defendant McHenry County, Illinois, is named as a defendant in this case because

it has, or may claim, an interest in the real property on which the United States seeks to enforce

its liens.

                                          The Property

        5.     The real property that is the subject of this action is located at 4029 Roberts Road,

Island Lake, McHenry County, Illinois 60042 (the “Property”), and is legally described, as

follows:

               THE EAST 150.0 FEET OF THE EAST 520.3 FEET OF THAT
               PART OF THE NORTH HALF OF THE NORTHEAST
               QUARTER OF THE NORTHEAST QUARTER OF SECTION
               29, TOWNSHIP 44 NORTH, RANGE 9, EAST OF THE THIRD
               PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:
               BEGINNING AT THE SOUTHEAST CORNER OF LOT 13 IN
               MCHENRY ADDITION TO ISLAND LAKE ESTATES,
               ACCORDING TO THE PLAT THEREOF RECORDED MARCH
               22, 1938 AS DOCUMENT NO. 131529, IN BOOK 9 OF PLATS,
               PAGE 3; THENCE WEST PARALLEL WITH THE SOUTH
               LINE OF SAID LOT 13, 1282.6 FEET; THENCE SOUTH
               PARALLEL WITH THE EAST LINE OF SAID SECTION 29,
               102.0 FEET; THENCE EAST PARALLEL WITH THE SOUTH
               LINE OF SAID LOT 13, 1282.6 FEET; THENCE NORTH 102
               FEET TO THE PLACE OF BEGINNING, IN MCHENRY
               COUNTY, ILLINOIS.

               SUBJECT TO: THE RESERVATION OF AN EASEMENT FOR
               INGRESS, EGRESS, AND PUBLIC UTILITIES OVER, UNDER
               AND THROUGH THE PARCEL AS DESCRIBED:

               EASEMENT PARCEL:

               THE SOUTH 30.0 FEET OF THE EAST 150.0 FEET OF THE
               EAST 520.3 FEET OF THAT PART OF THE NORTH HALF OF
               THE NORTHEAST QUARTER OF THE NORTHEAST
               QUARTER OF SECTION 29, TOWNSHIP 44 NORTH, RANGE
               9 EAST OF THE THIRD PRINCIPAL MERIDIAN,
               DESCRIBED AS FOLLOWS: BEGINNING AT THE
               SOUTHEAST CORNER OF LOT 13 IN MCHENRY ADDITION
               TO ISLAND LAKE ESTATES, ACCORDING TO THE PLAT
               THEREOF RECORDED MARCH 22, 1938 AS DOCUMENT
                                        2
      Case: 1:19-cv-01033 Document #: 1 Filed: 02/14/19 Page 3 of 7 PageID #:3



               NO. 131529, IN BOOK 9 OF PLATS, PAGE 3; THENCE WEST
               PARALLEL WITH THE SOUTH LINE OF SAID LOT 13,
               1282.6 FEET; THENCE SOUTH PARALLEL WITH THE EAST
               LINE OF SAID SECTION 29, 102.0 FEET; THENCE EAST
               PARALLEL WITH THE SOUTH LINE OF SAID LOT 13,
               1282.6 FEET; THENCE NORTH 102.0 FEET TO THE PLACE
               OF BEGINNING, IN MCHENRY COUNTY, ILLINOIS.

               THE AFORE DESCRIBED EASTEMENT IS FOR THE USE
               AND BENEFIT OF THE FOLLOWING DESCRIBED
               PROPERTY:

               THE EAST 520.3 FEET (EXCEPT THE EAST 150 FEET
               THEREOF) OF THAT PART OF THE NORTH HALF OF THE
               NORTHEAST QUARTER OF THE NORTHEAST QUARTER
               OF SECTION 29, TOWNSHIP 44 NORTH, RANGE 9, EAST OF
               THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS
               FOLLOWS: BEGINNING AT THE SOUTHEAST CORNER OF
               LOT 13 IN MCHENRY ADDITION TO ISLAND LAKE
               ESTATES, ACCORDING TO THE PLAT THEREOF
               RECORDED MARCH 22, 1938 AS DOCUMENT NO. 131529,
               IN BOOK 9 OF PLATS, PAGE 3; THENCE WEST PARALLEL
               WITH THE SOUTH LINE OF SAID LOT 13, 1282.6 FEET;
               THENCE SOUTH PARALLEL WITH THE EAST LINE OF
               SAID SECTION 29, 102.0 FEET; THENCE EAST PARALLEL
               WITH THE SOUTH LINE OF SAID LOT 13, 1282.6 FEET;
               THENCE NORTH 102.0 FEET TO THE PLACE OF
               BEGINNING, IN MCHENRY COUNTY, ILLINOIS.

       6.      Dwaine A. Schaal and Terry A. Schaal acquired the Property from Jack E. Schaal

and Nancy J. Schaal, by Warranty Deed dated January 8, 1993. The Warranty Deed was

recorded with the McHenry County Recorder on January 11, 1993 as Document 1993R001823

and was re-recorded with the McHenry County Recorder on November 14, 1994, as Document

1994R064260, in order to correct an error in the legal description of the original Warranty Deed.

               Count I: Reduce to Judgment Dwaine Schaal’s Tax Liabilities

       7.      On the dates, in the amounts, and for the years set forth below, a delegate of the

Secretary of the Treasury made assessments against Dwaine Schaal for unpaid federal income


                                                 3
        Case: 1:19-cv-01033 Document #: 1 Filed: 02/14/19 Page 4 of 7 PageID #:4



taxes, penalties, and interest, which have balances due after accounting for all payments and

credits and with accruals and costs as of February 13. 2019, as follows:

  Tax Period       Assessment Date              Assessment Type              Assessed Amount
 2006             11/05/2012           Tax Assessed                                 $24,248.00
                  11/05/2012           Failure to Pre-Pay Tax Penalty                $1,147.52
                  11/05/2012           Late Filing Penalty                           $3,205.80
                  11/05/2012           Interest Assessed                             $4,586.11
                  11/05/2012           Late Payment Penalty                          $3,562.00
                  10/06/2014           Interest Assessed                             $1,445.95

                                       Unpaid Balance With Interest
                                       as of 02/13/2019                              $30,108.65
 2007             11/05/2012           Tax Assessed                                  $29,163.00
                  11/05/2012           Failure to Pre-Pay Tax Penalty                 $1,327.30
                  11/05/2012           Late Filing Penalty                            $5,436.68
                  11/05/2012           Interest Assessed                              $5,766.62
                  11/05/2012           Late Payment Penalty                           $6,040.75
                  10/06/2014           Interest Assessed                              $2,530.12

                                       Unpaid Balance With Interest
                                       as of 02/13/2019                              $53,616.77
 2008             11/05/2012           Tax Assessed                                  $37,372.00
                  11/05/2012           Failure to Pre-Pay Tax Penalty                 $1,201.01
                  11/05/2012           Late Filing Penalty                            $7,283.70
                  11/05/2012           Late Payment Penalty                           $6,959.98
                  11/05/2012           Interest Assessed                              $5,456.14
                  10/06/2014           Late Payment Penalty                           $1,133.02
                  10/06/2014           Interest Assessed                              $3,154.06

                                       Unpaid Balance With Interest
                                       as of 02/13/2019                              $68,181.02
 2009             10/29/2012           Tax Assessed                                  $11,983.00
                  10/29/2012           Failure to Pre-Pay Tax Penalty                   $277.33
                  10/29/2012           Late Filing Penalty                            $2,606.18
                  10/29/2012           Late Payment Penalty                           $1,795.36
                  10/29/2012           Interest Assessed                              $1,253.97
                  10/06/2014           Late Payment Penalty                           $1,100.39
                  10/06/2014           Interest Assessed                              $1,048.87

                                    Unpaid Balance With Interest
                                    as of 02/13/2019                                 $22,194.78
                  Unpaid Balance with Interest as of 02/13/2019                     $174,101.22

                                                4
       Case: 1:19-cv-01033 Document #: 1 Filed: 02/14/19 Page 5 of 7 PageID #:5



        8.      On or about the dates described in paragraph 7, above, a delegate of the Secretary

of the Treasury properly gave notice of those assessments to Dwaine Schaal, and made a demand

for payment of the balance due upon him.

        9.      Despite such notice and demand, Dwaine Schaal has failed, neglected, or refused

to pay the liabilities set forth above in full and, after taking into account all abatements,

payments, credits, and accruals, Dwaine Schaal remains liable to the United States for the unpaid

balance due in the amount of $174,101.22, plus interest and other statutory additions from and

after February 13, 2019.

              Count II: Enforcement of Federal Tax Liens Against the Property

        10.     The United States incorporates paragraphs 1 through 9, above.

        11.     Pursuant to 26 U.S.C. §§ 6321 and 6322, on the dates of the assessments set forth

in paragraph 7 above, federal tax liens arose in favor of the United States, in an amount equal to

the unpaid assessments, plus statutory accruals, upon all property and rights to property

belonging to Dwaine Schaal, including his interest in the Property.

        12.     On December 7, 2012, the Internal Revenue Service filed a Notice of Federal Tax

Lien, in accordance with 26 U.S.C. § 6323(f), with the McHenry County Recorder of Deeds, for

the unpaid income tax liabilities of Dwaine Schaal for tax years 2006-2009, which was recorded

as Document 2012R0058475.

        13.     Pursuant to 26 U.S.C. § 7403, the United States is entitled to enforce its liens

upon the Property, to have that property sold at a judicial sale free and clear of all rights, titles,

claims, and interests of the parties, including any rights of redemption, and to have the proceeds

distributed, after the payment of the cost of sale and any real estate taxes due and owing, as



                                                   5
         Case: 1:19-cv-01033 Document #: 1 Filed: 02/14/19 Page 6 of 7 PageID #:6



permitted by 26 U.S.C. § 6323(b)(6), to the United States or as otherwise determined by the

Court.

         WHEREFORE, the plaintiff United States of America prays that:

         A.     The Court enter judgment in favor of plaintiff United States of America and

against defendant Dwaine Schaal for unpaid federal income taxes for the tax periods ending

December 31, 2006, December 31, 2007, December 31, 2008, and December 31, 2009, in the

amount of $174,101.22, plus statutory interest and other additions according to law from and

after February 13, 2019, including interest pursuant to 26 U.S.C. §§ 6601, 6621 and 6622, and 28

U.S.C. § 1961(c);

         B.     The Court determine that the United States has valid and subsisting tax liens,

pursuant to 26 U.S.C. § 6321, upon all property and rights to property of Dwaine Schaal;

         C.     The Court enforce the federal tax liens on, and permit the sale of, the entire

Property, free and clear of all rights, title, liens, claims, and interests of the parties, including any

rights of redemption, and distribute the proceeds, after the payment of the costs of sale and any

real estate taxes due and owing under 26 U.S.C. § 6323(b)(6), to the United States of America, or

as otherwise determined by the Court;

         D.     The Court determine that any failure by any defendant other than the defendant

Dwaine Schaal, Terry A. Schaal, and any governmental entity holding a lien securing unpaid real

property tax under 26 U.S.C. § 6323(b)(6), to timely plead a right, title, claim, or interest in the

Property shall result in a default being entered against that party, and a default judgment finding

that said party has no right, title, claim, lien, or other interest in the Property; and




                                                    6
      Case: 1:19-cv-01033 Document #: 1 Filed: 02/14/19 Page 7 of 7 PageID #:7



       E.      The Court award the United States of America such further relief, including the

costs of this action, that the Court deem just and proper.

                                                       Respectfully submitted,

                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General
                                                      U.S. Department of Justice, Tax Division

                                                      /s/ Bradley A. Sarnell
                                                      BRADLEY A. SARNELL
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 55
                                                      Washington, D.C. 20044
                                                      202-307-1038 (v)
                                                      202-514-5238 (f)
                                                      Bradley.A.Sarnell@usdoj.gov




                                                 7
